DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

     CERTIFIED PRIORITY RESTORATION, a/a/o Albert Molina,
                         Appellant,

                                    v.

           STATE FARM FLORIDA INSURANCE COMPANY,
                          Appellee.

                             No. 4D15-2658

                             [May 11, 2016]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Cynthia Imperato, Judge; L.T. Case No.
CACE15-4202 (21).

  Gray R. Proctor and Susan W. Fox of Fox & Loquasto, P.A., Orlando,
and Andrea B. Chirls of The Mineo Salcedo Law Firm, P.A., Davie, for
appellant.

   Scot E. Samis of Traub Lieberman Straus & Shrewsberry, L.L.P., St.
Petersburg, for appellee.

                        ON MOTION FOR REHEARING

PER CURIAM.

    The appellant’s motion for rehearing is granted in part and denied in
part. We withdraw our previously issued opinion and substitute the
following in its place.

    We affirm the order compelling an appraisal of an insurance loss. On
appeal, the appellant, who was the recipient of an assignment of benefits
from an insured for repairs to his home, claims that the trial court erred
by compelling an appraisal “with the named insured.” However, the trial
court’s order only granted the motion to compel an appraisal. In the
hearing on the motion, when asked whether it was requiring the insured
himself to comply with the appraisal terms, the court simply told the
parties to work it out. The insured was not a party to the suit, and the
trial court had no jurisdiction over him. The trial court did not expressly
rule, in its original order or in its order on motion for clarification, on the
issue that the appellant seeks to have this court address.

    The appraisal clause of the insured’s policy can be invoked when the
parties disagree as to the amount of a loss. The clause requires the
appointment of appraisers by the insured (“you”) and the insurer.
Selecting an appraiser is not one of the duties required of the insured
under the policy in “Your Duties after a Loss[.]” The policy does not classify
this as a duty of the insured, unlike the examination under oath, which is
considered a non-assignable duty. See Shaw v. State Farm Fire & Cas.
Co., 37 So. 3d 329, 332 (Fla. 5th DCA 2010) (stating that “[a]ssignment of
a right to payment under a contract does not eliminate the duty of
compliance with contract conditions, but a third-party assignee is not
liable for performance of any duty under a contract”), disapproved on other
grounds, Nunez v. Geico Gen. Ins. Co., 117 So. 3d 388 (Fla. 2013).

   In One Call Property Services, Inc. v. Security First Insurance Co., 165
So. 3d 749 (Fla. 4th DCA 2015), we held that policy provisions did not
impose a “duty to adjust” solely on the insured. A “duty to adjust” was not
a required duty of the insured under the policy provision for “Duties after
Loss[,]” and thus did not preclude assignment of benefits to a vendor
providing services. Id. at 755. The reasoning of One Call applies to this
case. Therefore, the trial court did not err in compelling the appraisal.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                             *        *         *




                                      2